EXCLUSIVE LICENSE AGREEMENT THIS AGREEMENT made and entered into as of Dec 15,2004 ("Effective Date"), by and between NANODYNAMICS, INC., a Delaware corporation, with offices at 901 Fuhrmann Boulevard, Buffalo, NY 14203 ("NANO"), SGK. NANOSTRUCTURES INCORPORATED, a New York corporation with offices located at 5 Flagpole Lane, East Setauket, NY 11733 ("SGK"). WHEREAS, SGK is the sole owner of all right, title, and interest in and to certain inventions and intellectual property associated therewith pertaining to carbon nanotubes as more particularly disclosed on Fxhibit A to this Agreement ("Intellectual Property"); WHEREAS, LICENSEE desires to obtain a license of the Intellectual Property upon the terms and conditions hereinafter set forth. NOW, THEREFORE, in consideration of the undertakings herein contained and other goods and valuable consideration, the receipt of which is hereby acknowledged by all parties hereto, NANO and the SGK agree as follows: 1.DEFINITIONS 1.1Affected Products - shall mean any device or component incorporating the Intellectual Property. 1.2Licensed Patents – shall mean all of the following: (a)any U.S. patent applications and patents incorporating the Intellectual Property, and any divisional, continuation, continuation-in-part applications related thereto and the resulting patents therefrom; (b)any patents resulting from reissues or reexaminations of the United States patents described in (a) above; (c)any PCT patent application, foreign patent applications, and patents incorporating the Intellectual Property, and any divisional, continuation, continuation-in-part applications related thereto and the resulting patents therefrom; and (d)any foreign. patents resulting from foreign procedures equivalent to U.S. reissues and reexaminations of the foreign patents described in (c) above, 1.3Improvements – shall mean any and all new and useful processes, manufactures, devices, or methods of use first conceived, reduced to practice or developed after the Effective Date and during the term of this Agreement by SOK that: (i)increase the performance, operation, efficacy or safety of the Affected Products, 1 (ii)reduce the cost of manufacture of the Affected Products, or (iii) otherwise relate to the manufacture or use of the Affected Products or the practice of any method claimed in any of the patents and/or patent applications within the Licensed Patents.• 1.4Net Sales — shall mean the invoice price to customers of NANO for sales of the Affected Products in the ordinary course of business, as recorded as "net sales" for purposes of NANO's audited financial statements prepared in accordance with GAAP, less deductions from such invoice price for: (i) refunds actually allowed or taken for rejected or returned Affected Products, (ii) excise, use, value added and sales taxes to the extent included in the amounts invoiced, (iii) customs, duties and other imposts, to the extent included in the amounts invoiced, (iv) quantity discounts, actually allowed or taken, (v) credits on account of retroactive price reductions, actually allowed or taken, (vi) promotional dollars and sales commissions that effectively reduce the price paid by NANO's customers for the Affected Products, (vii) cost of insurance, billed to and paid by the customer, (viii) cost of shipping and transportation, billed to and paid by the customer, and (ix) rebates required by government rule, regulation, program or fiat, to the extent that any such rebates may be paid or allowed by NANO. 1.7Quarterly Period — shall mean a three (3) month period, the first of which starts on the Effective Date, 1.8Third Party — means any person or entity other than a party to this Agreement. 2.GRANT 2.1Subject to the terms and conditions of this Agreement, SGK hereby grants to NANO for the Term of this Agreement, the right and worldwide exclusive license to use the Intellectual Property, and to make, have made, use and sell the Affected Products and to practice under the Licensed Patents. 2 2.2SGK shall from time to time promptly provide NANO with detailed information relative to Improvements. Any and all Improvements shall be automatically included in the definition of Intellectual Property and included in the license granted under this Agreement. 3.PAYMENTS AND ROYALTIES 3.1In exchange for the rights conveyed by SGK, to NANO under this Agreement, and except as provided in Section 3.2 herein, NANO shall pay to SGK: (i)a royalty of twenty percent (20%) of all sublicensing fees, payments and royalties received by NANO with respect to any sublicense of any substantial rights under the Intellectual Property to independent third parties; and (ii)a royalty equal to the following percentage of Net Sales for the Affected Products that incorporate the Intellectual Property to a substantial degree: 5% of Net Sales up to $500,000 4% of Net Sales from $500,001 to $1,000,000 3% of Net Sales from $1,000,001 to $2,000,000 2% of Net Sales over $2,000,000 3.2NANO' s obligation to pay under Section 3.1 shall commence on the date hereof and ending on the date of expiration of the Licensed Patents in the United States; provided, however, that this Agreement shall continue thereafter on a country by country basis until expiration of the Licensed Patent in any country in which any Affected Product is made used or sold (unless this Agreement is terminated sooner as provided herein), 3.3The Affected Products shall be considered sold when NANO receives payment from its customer or sublicensee. Suitable adjustments may be made to sales records when the Affected Products are returned and credit is given to the customer, 3.4NANO shall produce a report ("Royalty Report") setting forth in reasonable detail the calculation of the royalties payable to SGK for each Quarterly Period. 3.5NANO shall deliver to SGK, on or before the last day of each month following the end of each Quarterly Period in which the Affected Products are sold, a Royalty Report for such Quarterly Period. Such Royalty Report shall be treated as confidential information of NANO subject to Section 9 of this Agreement. 3.6Royalty payments due hereunder shall be paid and delivered to SOK on or before the last day of each month following the end of each Quarterly Period. 3.7Royalty payments shall be made in United States dollars, If any currency conversion shall be required in connection with the payment of royalties hereunder, such conversion shall be made by using the exchange rate prevailing at the Citibank, New York, New York on the date of payment by the customer or sublicensee to NANO. 3 3.8No royalty is due if the Affected Products are given away as samples to promote sales of the Affected Products. 4.RECORDS AND INSPECTION 4.1NANO shall maintain accurate books and records that enable the calculation of royalties payable hereunder to be verified. NANO shall retain the books and records for each Quarterly Period for two (2) years after the submission of the corresponding Royalty Report. 4.2SGK or its agents, such as an independent royalty investigator or accountant, shall have the right once per calendar year, upon reasonable notice, to inspect NANO's books and records during NANO's normal business hours at mutually agreed times for the sole purpose of verifying the accuracy of NANO's royalty payments and compliance with Section 3.1 of this Agreement. Any such inspection shall be at SGK's expense. In no event shall SGK have the right to inspect information with respect to NANO's products other than the Affected Products, cost for materials, pricing formulae, or percentages of mark-up. 4.3In the event that such inspection demonstrates an underpayment by NANO to SGK, NANO shall promptly pay to SGK the underpayment plus interest from the date such amount was due at the prime rate reported by the Citibank, New York, New York. 5.REPRESENTATIONS ANDWARRANTIES SGK represent and warrant that: (i)
